                                                                             trILED IN COURT
                                                                             .ASHEVILLE,
                                                                                            NC

                                                                               MAY I   2   2021

                 IN THE UNITED STATES DISTRICT COURT r r q nrsrRlcr couRr
            FoR TFrE *ESTERN DISTRICT oF NORTH CAROLINA :N: Drslnrcr oF N'c'
                          ASHEVILLE DIVISION

                           DOCKET NO. 1 :20-CR-00 I 23

UNITED STATES OF AMERICA                    )
                                            )     CONSENT ORDER AND
v.                                          )   JUDGMENT OF FORFEITURE
                                            )
JOSE JAVMR GUERRA                           )



       WHEREAS. the deflendant. JOSE JAVIER GIIERRA. has entered into a plea
agreement (incorporated by' ret'erence herein) with the United States and has
voluntarily pleaded guilry purcuant to Fed. R. Crim. P. 11 to one or lnore criminal
offenses under which forfeiture may be ordered;

       WHEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes properr-y derived fi'om or traceable to proceeds
of tlre def'endant's offense(s) herein; property involved in the off'enses, or any
property traceable to such property; and/or properfy" used in any manner to t'acilitate
the commission of such offense(s); or substitute property as defined by 21 U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subjectto forfeiture pursuant
to 18 U.S.C. $ 924(d) and 28 U.S.C. g 2461(c), provided, however. rhat such
fortbiture is subject to any and all third party claims and interests. pending final
adjudication hereiu the defendant waives his interest, if any, in the property and
agrees to the fbrf'eiture of such interest; /

       WHEREAS. the detbndant herein waives the requirements of Fed. R. Crim.
P. 32.2 r'egarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencin*q, and incorporation of the forfeiture in the judgment
against defbndant:

       WHEREAS. pursuant to Fed. R. Crim. P. 32.2(bX1) & (c)(2). the court f-rnds
that there is the requisite nexus between the property and the offense(s) to rvhich the
defendant has pleaded guilt_v;
       WFIEREAS, the defendant withdraws any clainr previously submitted in
response to an administrative forleiture or civil forfeiture proceeding conceming any
of the propert-y described below. If the defendant has not previously subrnitted such
a claim, the defbndant hereby rvaives atl right to do so. If any adrninistrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorized to
enter this Order by the previous Order of this Courl No. 3:05MC302-C (September
8, 2005);

     NOW, I"HEREI'rORE, l1' tS HEREBY ORDERED THA'[ the following
property is forfeited to the United States:

            o   Glock 31, .357 Sig caliber handgun, SN: CDZ925US;
            o   Seventeen (17) rounds of Starline .357 Sig caliber ammunition;
            o   Chongqing Jianshe Industrl l2AR-Bl, l2-gauge shotgun, SN:
                AS2001297; and
            r   Two (2) rounds of Rio l2-gauge ammunition.

       The United States Marshal and/or other properfy custodian for          the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible properfy.

       Ifand to the extent required by Fed. R. Crim. P. 32.2(b)(6),21 U.S.C. $
853(n), an&or other applicable larv. the United States shall publish notice and
provide direct written notice of this forfeilure.

       As to any firearms and/or ammunition listed above andior in the charging
instrument, defendant consents to disposal by federal. state. or local law enforcement
authorities upon such legal process as the,v, in their sole discretion, deem to be
legally sufficient. and waives any and all riglrt to further notice of such process or
such destluction.

      Any person, other than the defendant, asserting         an,r-legal interest in the
property rnay, within thirty da-vs of the publication of notice or the receipt of rrotice.
     whichever is earlier, petition the court for a hearing to adjudicate the validity of the
     alleged interest.

           Pursuantto Fred. R. Crim. P.32.2(bX3), upon entry ofthis OrderofForfeiture.
     the United States Attorney's Office is authorized to conduct any discovery needed
     to identifo, locate or dispose of the property, including depositions, interrogatories.
     requests fbr production of documents and to issue subpoenas" pursuant to Fed. R.
     Civ. P.45.

             F'ollowing tlre Couft's disposition of all timel;--petitions tlled, a final order of
     forfeiture shall be entered. as provided by Fed. R. Crinr. P.32.2(c)(2).lf no third
     parfy files a timely petition. this order shall becorne the final order and judgrnent of
     forf'eiture. as provided by Fed. R. Crim. P.32,2(c)(2), and the United States shall
     have clear title to the propeQ.'and shall dispose of the propeffy according to larv.
     Pursuant to Fed. R. Crim. P. 32.2(b)(4XA). the defendant conseuts that this order
     shall be final as to defendant upon filing.

     SO AGREED:




@;        ATHAtrI D: LETZRING
        sistant Ljnited States Attomev



                                                       '       ,n',
                                                  AL MESSER                               -
     Defendant                                    Afforney for Defendant

                                                                                Trt
                                                                           lz    ,zozt


                                                  W. CARI-ETO            AI",F
                                                  United States Magi iate Judge
                                                  Western District  North Carolina
